Citation Nr: 0206820	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  94-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for left eye aphakia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a central scar of 
the right lens, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marion E. Winter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the St. Louis, Missouri RO.


REMAND

Historically, the RO granted the veteran service connection 
in March 1971 for aphakia of the left eye, evaluated as 30 
percent disabling, and for a central scar of the right lens, 
evaluated as 10 percent disabling.  In June 1992, the veteran 
filed a claim for an increased rating.  By rating decision, 
dated December 1992, the RO denied the veteran's claims for 
increased ratings.  Subsequently, the Board remanded the 
veteran's claims for further development in April 1997 and 
ultimately denied the veteran's claims for increased ratings 
in an October 1999 decision.  In December 1999, the veteran 
filed a Motion for Reconsideration, which was denied in 
January 2000.  In April 2001, the parties filed a Joint 
Motion to Remand, and by an April 2001 Order, the United 
States Court of Appeals for Veterans Claims, granted the 
motion and vacated the October 1999 Board decision pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Of particular interest to the Board are the assertions 
pertaining to bilateral ischemic optic neuropathy.  The 
evidence of record clearly reflects that, beginning in 1992, 
the veteran experienced a decline in visual acuity and 
restriction in the visual fields, which were attributed to 
optic neuropathy, and not to his service-connected eye 
disorders.  In order to correctly rate the latter, it was 
recommended in an advisory opinion by VA's Director of 
Compensation and Pension that consideration be given to 
degree of visual loss prior to 1992, thus alluding to the 
difficulty inherent in distinguishing between the extent to 
which the nonservice-connected and service-connected eye 
disorders each interfered with the veteran's ability to see.  
In this regard, his attorney has directed attention to 
changes were made to 38 U.S.C.A. § 1116, regarding 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  Specifically, 
diabetes mellitus was added as a disease entitling 
presumptive service connection in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam from January 9, 1962, through May 7, 
1975, even though there is no evidence of such disease during 
the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991 & Supp. 2001); 38 U.S.C. § 1116, as amended 
by § 201 of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

The medical evidence in this case shows that the ischemic 
optic neuropathy has been attributed to diabetes mellitus.  
Thus a favorable determination with respect to the claim for 
service connection for diabetes mellitus, a manifestation of 
which is bilateral ischemic optic neuropathy, would 
necessarily affect the evaluation of the veteran's claims for 
increased ratings on appeal.  Simply put, it is more 
beneficial to the veteran to delay consideration of his 
increased rating claims to allow the RO to determine whether 
the additional eye pathology should be service connected, so 
that such disability is considered in the evaluation of his 
eye disorders.  In that respect, the Board finds that the 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  

Accordingly, upon remand, the RO should defer adjudication of 
the veteran's increased rating claims for left eye aphakia 
and central scar of the right lens pending consideration of 
the veteran's claim for service connection for diabetes 
mellitus to include bilateral ischemic optic neuropathy 
pursuant to recent changes to 38 U.S.C.A. § 1116 by § 201 of 
the Veterans Education and Benefits Expansion Act of 2001.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should consider the provisions 
of 38 C.F.R. § 3.309(e), to include the 
recent changes regarding diabetes 
mellitus under the Veterans Education and 
Benefits Expansion Act of 2001, and 
determine whether the veteran is entitled 
to service connection for diabetes 
mellitus with bilateral ischemic optic 
neuropathy.  In the event such 
determination is favorable, rating of the 
veteran's eye disorders should be made.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied with regard 
to the issues currently on appeal.  Such 
should include ensuring that all up-to-
date pertinent treatment records are on 
file and that the veteran be afforded VA 
examination, if necessary.  

3.  After the aforementioned has been 
reviewed, if the decision remains adverse 
to the veteran, the RO should provide him 
and his attorney with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




